Case 5:21-cv-00903-EEF-MLH Document 13 Filed 05/03/21 Page 1 of 1 PageID #: 52




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

ERIC L. ELLIS                                     CIVIL ACTION NO. 21-cv-903

VERSUS                                            JUDGE FOOTE

CAPITAL ONE AUTO FINANCE, ET AL.                  MAGISTRATE JUDGE HORNSBY


                                   JUDGMENT

      For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, including the written

objections filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

      It is ordered that Plaintiff’s complaint be dismissed without prejudice for lack of

subject-matter jurisdiction. All pending motions, including the motion to dismiss for lack

of subject-matter jurisdiction filed by Defendants Centurion Auto Recovery and Corey

Pinckley [Record Document 10], are dismissed as moot.
                                                               30th
      THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________ day
    April
of ______, 2021.

                                              _________________________________
                                                    ELIZABETH E. FOOTE
                                               UNITED STATES DISTRICT JUDGE
